Citation Nr: 1017869	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  05-32 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as secondary to the service-connected posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to 
include as secondary to the service-connected posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Seesel, Counsel



INTRODUCTION

The Veteran had active service from August 1968 until March 
1970, including a tour of duty in the Republic of Vietnam 
from January 1969 until March 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The Board previously considered this appeal in June 2008 and 
remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  

The appeal initially included claims for service connection 
for posttraumatic stress disorder and a heart disability.  
During the pendency of the appeal, the RO granted service 
connection for PTSD in a July 2009 rating decision and 
advised the Veteran this was a full grant of benefits.  
Because the Veteran has not filed a notice of disagreement 
pertaining to this rating determination, this issue is not 
before the Board for appellate review. See 38 U.S.C.A. § 
7105(a); see Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) 
(Pursuant to 38 U.S.C. § 7105, a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process; and the request for appellate review is 
completed by the claimants filing of a substantive appeal 
after an Statement of the Case is issued by VA).  

In a December 2009 statement, the Veteran indicated he wished 
to withdraw the appeal concerning service connection for a 
heart condition because he "cannot find medical records at 
hospital."  A Substantive Appeal may be withdrawn in writing 
or on the record at a hearing at any time before the Board 
promulgates a decision. 38 C.F.R. § 20.202.  Although the 
Veteran has met the criteria of 38 C.F.R. § 20.204, the Board 
notes that significant laws and regulations concerning 
service connection for heart conditions have been changed.  
On October 13, 2009, in accordance with authority provided in 
38 U.S.C. § 1116, the Secretary of Veterans Affairs announced 
his decision to establish presumptions of service connection, 
based upon exposure to herbicides within the Republic of 
Vietnam during the Vietnam era, for three new conditions: 
ischemic heart disease, Parkinson's disease, and B cell 
leukemias.  Those regulations will take effect on that date 
that final rule is published in the Federal Register.  Until 
that time, VA does not have authority to establish service 
connection and award benefits based upon the planned new 
presumptions. On November 20, 2009, the Secretary of Veterans 
Affairs directed the Board to stay action on all claims for 
service connection that cannot be granted under current law 
but that potentially may be granted based on the planned new 
presumptions of service connection for ischemic heart 
disease, Parkinson's disease, and B cell leukemias based upon 
exposure to herbicides in the Republic of Vietnam during the 
Vietnam era.  See Chairman's Memorandum, No. 01-09-25 (Nov. 
20, 2009).

Accordingly, the RO noted in a February 2010 deferred rating 
decision, that the claim concerning service connection for a 
heart disease would be developed under these new regulations.  
The Veteran appears to have dropped his appeal based on a 
belief that he could not prove the claim; however, the new 
regulations may result in a way for the Veteran's claim to be 
granted without the medical evidence he is unable to obtain.  
Therefore, to give the Veteran every possible consideration, 
especially in light of the nonadversarial and pro-claimant VA 
claims adjudication system, the Board will consider the claim 
for service connection for a heart disability to still be on 
appeal and has stayed the claim in accordance with the 
Secretary's stay. Sondel v. Brown, 6 Vet. App. 218, 220 
(1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) 
(Both for the general proposition that VA is obligated to 
review all issues which are reasonably raised from a liberal 
reading of the appellant's substantive appeal).

The issue of entitlement to service connection for headaches 
is being remanded and is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not demonstrate that the Veteran's 
hypertension was incurred in or aggravated by his active 
service.

2.  The evidence does not demonstrate the Veteran's service-
connected PTSD caused or made worse the currently diagnosed 
hypertension.


CONCLUSION OF LAW

The criteria for a grant of service connection for 
hypertension have not been met. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in April 2004, June 2004, March 
2006, August 2009 and December 2009 that fully addressed all 
notice elements.  The April 2004, June 2004, August 2009 and 
December 2009 letters advised the Veteran of the information 
required to substantiate the claim, the evidence VA would 
seek to provide and the evidence the Veteran should seek to 
provide.  The March 2006 letter informed the Veteran of how 
VA determines disability evaluations and effective dates.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  The Veteran submitted private 
medical records in connection with his claim.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; and (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of 
the need to submit competent medical evidence indicating that 
he has the disorders in question, and further substantiating 
evidence suggestive of a linkage between his active service 
and the current disorders, if shown.  The Veteran has not 
done so, and no evidence thus supportive has otherwise been 
obtained.  As will be described in greater detail below, 
here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the appellant 
under the VCAA, does not contain competent evidence to 
suggest that the disorders are related to the appellant's 
military service.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  While 
the Veteran's Accredited Representative asserted in his April 
2010 Informal Hearing Presentation (IHP) that a remand for an 
examination and opinion was needed because "there is some 
thinking in the medical community about a relationship 
between hypertension and PTSD," no evidence was provided to 
substantiate this assertion.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Turning to the merits of the claim, the Veteran seeks service 
connection for hypertension.  The Veteran alleges his 
service-connected PTSD caused his hypertension.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) evidence of a current disability, (2) evidence 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) evidence of a nexus between the current 
disability and the inservice disease or injury. Pond v. West, 
12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In certain cases, competent lay evidence may 
demonstrate the presence of any of these elements.  Davidson 
v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for certain chronic 
diseases, such as hypertension, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1133, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran has a current diagnosis of hypertension as 
reflected in the VA outpatient treatment records and a prior 
September 2003 VA examination.  The remaining question, 
therefore, is whether there is evidence of an inservice 
occurrence of an injury or disease and medical evidence of a 
nexus or relationship between the current disability and the 
inservice disease or injury.

Service treatment records fail to document any complaints or 
treatment for hypertension.  In fact, the Veteran denied a 
history of high or low blood pressure on the March 1970 
report of medical history completed in connection with his 
separation form service.  Similarly, the March 1970 
separation examination noted blood pressure of 124/70 and 
concluded there were no defects or diagnoses. 

More significantly, there is no competent evidence of a nexus 
linking the hypertension to any event or incident of service.  
By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).
"Competent lay evidence" is any evidence not requiring that 
the proponent have specialized education, training or 
experience, but is provided by a person who has the knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person. 38 C.F.R. 
§ 3.159(a)(2).  None of the medical records provide an 
opinion as to the etiology of the condition.  

Nor is there any evidence of continuity of symptomatology.  
The first diagnosis of hypertension noted in the record is 
dated in March 1999, nearly 29 years after the Veteran's 
separation from service.  This record noted a history of 
hypertension for one year, placing the date of onset 28 years 
after the Veteran's service.  Significantly, the Veteran has 
not alleged continuity of symptomatology.  In fact, the 
Veteran reported during the September 2003 VA examination 
performed in connection with pension benefits that he was 
diagnosed with high blood pressure about 15 years prior to 
the examination, or around 1988 (i.e. nearly 18 years after 
the Veteran's separation from service).  Evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  Finally, as there are no 
records documenting a diagnosis of hypertension within one 
year of the Veteran's March 1970 separation from service, 
service connection under 38 C.F.R. §§ 3.307, 3.309 is not 
warranted.

The Veteran, however, contends the hypertension is related to 
his service-connected PTSD.  The law provides that secondary 
service connection shall be awarded when a disability is 
"proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).  Additional disability resulting from 
the aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a). Allen v. Brown, 7 Vet. App. 439, 448 (en 
banc).  Establishing service connection on a secondary basis 
therefore requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability. 

In this regard, the Veteran has a current disability of 
hypertension and a service-connected disability of PTSD.  
However, none of the medical evidence of record suggests the 
conditions are related.  While the Veteran has alleged his 
service-connected PTSD has caused his hypertension, this is 
not something which he would be competent to report as it is 
not something he would have personal knowledge or 
observation.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  
As was noted earlier, while the Veteran's representative has 
asserted that "there is some thinking" in medicine that 
there is a relationship between PTSD and hypertension, this 
assertion has not been substantiated by any competent or 
credible evidence.  As the Veteran is not a medical 
professional, he is competent to render an opinion on the 
etiology of a diagnosed disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Under these circumstances, for the Board to conclude that the 
Veteran has a hearing loss disorder that had its origin 
during service would be speculation, and the law provides 
that service connection may not be granted on a resort to 
speculation or remote possibility. 38 C.F.R. § 3.102; Obert 
v. Brown, 5 Vet. App. 30, 33 (1993). 

The Board carefully considered the Veteran's request for a VA 
examination. 38 C.F.R. § 3.159.  However, VA's duty is just 
what it states, a duty to assist, not a duty to prove a claim 
with the claimant only in a passive role. Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992); Olsen v. Principi, 3 
Vet. App. 480 (1992).  In this case, the Veteran has provided 
no competent evidence suggestive of any connection between 
the hypertension and the PTSD.  In other words, he fails to 
meet the standard of McLendon v. Nicholson, 20 Vet. App. 79, 
81( 2006).

Therefore the preponderance of the evidence is against the 
Veteran's claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.


REMAND

Concerning the claim for service connection for headache 
disability, the Board is of the opinion that a VA examination 
is necessary.  Under the duty to assist, a medical 
examination or medical opinion is considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent medical evidence of a currently 
diagnosed disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the Veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability. 38 C.F.R. § 
3.159(c)(4). See Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

In the present case, the Veteran has a current diagnosis of 
headaches and a service-connected disability of PTSD.  
Additionally, the September 2003 VA examination concluded the 
Veteran had muscle tension headaches associated with 
emotional stress.  Another August 2008 VA mental health 
treatment record noted the Veteran had headaches with visual 
hallucination and indicated the Veteran described having the 
headaches since returning from Vietnam.  In other words, the 
record includes evidence of a current disability, evidence of 
a service-connected disability and a physician's statement 
suggesting the condition may be related to the service-
connected disability.  The record also includes evidence of 
continuity of symptomatology since service.  As such, the 
Veteran has met the criteria of 38 C.F.R. § 3.159 and a VA 
medical opinion should be obtained. See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

It is well-settled that in its decisions, the Board may not 
rely upon its own unsubstantiated medical opinion. Allday v. 
Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  As such, without further 
clarification, the Board is without medical expertise to 
ascertain the relationship, if any, between the headaches and 
the PSTD or otherwise determine if the headaches are related 
to service. Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut 
v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall afford the Veteran an 
opportunity to attend an appropriate VA 
examination to ascertain the nature, 
extent, and etiology of any current 
headache disability.  All indicated tests 
or studies deemed necessary for an 
accurate assessment should be conducted.  
The claims file and a copy of this Remand 
must be made available to the examiner for 
review of the pertinent evidence in 
connection with the examination, and the 
report should so indicate.

The examiner shall review all pertinent 
records associated with the claims file 
and offer an opinion as to whether it is 
at least as likely as not (at least a 50 
percent probability) that any currently 
diagnosed headache disability was caused 
or aggravated (permanently worsened) by 
the service-connected PTSD, or is 
otherwise related to service.

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed. If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.

2.  When the development requested has 
been completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence. If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


